The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to:  Application filed 11 May 2021
Claims 1-20 are pending. Claims 1, 8 and 15 are independent claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (Pub. No.: US 2005/0223022; Date: Oct. 6, 2005)(hereinafter “Weissman”) in view of Agovic et al. (Pub. No.: US 2013/0145348; Filed: Dec. 1, 2011) (hereinafter “Agovic”).

Regarding 1, 8 and 15, Weissman disclose a method for creating one or more fields for a database object in a database system, the method comprising:
displaying, via a user interface presented on a display device, a page comprising one or more form fields for the database object defined in the database system (0042).
in response to a request to create a form field for the database object: displaying within the page, via the user interface presented on the display device, a plurality of field creation options for creating additional form fields for the database object (0025; 0035; 0042; Weissman discloses creating custom fields via a user interface (UI). A picklist data type is a text field where the value is displayed as a dropdown in the UI. Custom field metadata table is used to record the name, datatype and other information for each custom field.).
creating the form field for the database object in the database system based on a selection of one of the field creation options that is received from the display device (0025; 0035; 0042; Weissman discloses creating custom fields via a user interface (UI). A picklist data type is a text field where the value is displayed as a dropdown in the UI. Custom field metadata table is used to record the name, datatype and other information for each custom field.).
displaying, at the display device, a user interface element via the same user interface that was used to receive the selection used to create the form field (0025; 0035; 0042; Weissman discloses creating custom fields via a user interface (UI). A picklist data type is a text field where the value is displayed as a dropdown in the UI. Custom field metadata table is used to record the name, datatype and other information for each custom field.).

Weissman does not expressly disclose wherein the user interface element includes the form field for the database object to allow a user to visualize how the form field for the database object is displayed during- run time without requiring the user to change to a second user interface.

Agovic teach wherein the user interface element includes the form field for the database object to allow a user to visualize how the form field for the database object is displayed during- run time without requiring the user to change to a second user interface (0010-0011; Figs 31 & 32).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Agovic with Weissman for the benefit of providing applications that are capable of abstracting 
different presentation media (0002).

Regarding dependent claims 2, 9 and 16, Weissman disclose the method of claims 1, 8 and 15 respectively, wherein the user interface presented on the display device is a web-based user interface and the page is displayed via a web browser (0022).

Regarding dependent claims 3, 10 and 17, Weissman disclose the method of claims 2, 9 and 16 respectively, wherein the first page includes software instructions executable by the web browser to display the plurality of field creation options (0022).
Regarding dependent claims 4, 11 and 18, Weissman disclose the method of claims 3, 10 and 17 respectively, wherein the software instructions are Javascript software instructions (0026).
Regarding dependent claims 5, 12 and 19, Weissman disclose the method of claims 1, 8 and 15 respectively, wherein the database system is a multi-tenant system (0006-0008).
Regarding dependent claims 6, 13 and 20, Weissman disclose the method of claims 1, 8 and 15 respectively, wherein the field creation options include at least a field type and a field name (0007-0009).
Regarding dependent claims 7 and 14, Weissman disclose the method of claims 1 and 8 respectively, further including displaying, in response to the receipt of the request to create the field for the database object, a selectable option allowing creation of the field via a second user interface presented on the display device (0007-0008).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768